Citation Nr: 0027960	
Decision Date: 10/23/00    Archive Date: 11/01/00

DOCKET NO.  99-08 522A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for neck and trapezius 
muscle strain.  

2.  Entitlement to service connection for low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

This veteran had active service from August 1972 to May 1992.
This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for the above disorders.  

In a Board decision dated in January 1996, the Board denied 
entitlement to service connection for cervical strain based 
on the veteran's failure to establish a well-grounded claim.  
That decision was final.  The Board notified the veteran in 
November 1998 that to reopen his service connection claim 
required the submission of new and material evidence.  In the 
April 1999 statement of the case (SOC), the RO reopened the 
veteran's service connection claim for cervical strain based 
on clinical evidence of current disability; however, the 
claim was found not well grounded.  


FINDINGS OF FACT

1.  No competent medical evidence has been submitted linking 
any post-service neck and trapezius muscle strain to the 
veteran's period of active service or any incident therein.

2.  The veteran has not submitted competent medical evidence 
to demonstrate current disability associated with low back 
disorder.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for neck and trapezius muscle strain is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for low back disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

Service medical records are silent in pertinent part until 
November 1971 when the veteran complained of neck pain 
following an automobile accident.  X-ray studies were normal; 
no neurological symptoms were evident.  In August 1980, the 
veteran was treated for contusions to the lower back 
following a fall off a ladder.  In a record dated in March 
1989, the veteran reported no lumbar pain and no neck 
stiffness.  In May 1989, the veteran complained of spasms in 
the neck muscles after straining his shoulder.  In October 
1989, the veteran complained of neck pain after slipping on a 
ladder.  There was full range of motion of the neck; 
discomfort was moderate.  The assessment was soft tissue 
injury due to trauma.  

In May 1991, the veteran had mechanical cervical spine 
strain.  In July 1991, he was treated for mild trapezial 
strain with tolerable symptoms.  In October 1991, the veteran 
was seen for complaints of left trapezius strain.  On 
examination, slight discomfort was noted to the left upper 
back and neck with spasms and decreased range of motion of 
the neck and numbness in the left arm.  In November 1991, the 
veteran continued to complain of neck spasms and numbness.  
An electromyography dated in January 1992 was normal.  

During VA medical examination conducted in July 1992, the 
examiner noted the veteran's recent shoulder surgery.  Also 
noted is an occasional stiff neck due to an automobile 
accident 20 years earlier.  No pertinent complaints were 
noted.  

In a rating decision dated in October 1992, the RO denied 
service connection for chronic residuals of neck and 
trapezius muscle strain.  

In 1992 and 1993, the veteran was seen for outpatient 
treatment at the Fairchild Air Force Base facility; there 
were no complaints of neck problems.  VA medical examination 
dated in November 1993 disclosed no pertinent findings or 
complaints other than those related to his shoulder.
In July 1996, the veteran underwent a VA examination, at 
which time the examiner noted prior shoulder surgeries.  It 
is noted that the veteran was doing fairly heavy construction 
work and occasionally had shoulder spasms.  He appeared to 
have full range of motion of the arms and shoulder joints.  
No complaints referable to the cervical neck were indicated.

On VA examination in November 1996, the examiner re-evaluated 
the veteran's shoulder.  Full range of motion on extension 
both in the anterior and lateral positions was noted.  

VA outpatient records dated in March and August 1997 reveal 
complaints of low back pain.  VA outpatient record dated in 
March 1998 revealed continuing complaints of low back pain.  
In May 1998, the veteran claimed service connection for low 
back pain and asked to reopen his service connection claim 
for cervical spine strain.  VA outpatient records dated in 
May 1998 reveal complaints of left shoulder and neck pain.  
Generalized minimal muscle spasm was noted.  

VA medical examination in July 1998 disclosed complaints of 
pain and numbness in the arm related to the veteran's 
shoulder disability.  No findings pertinent to the veteran's 
cervical neck were noted.  

During VA medical examination in July 1998, the examiner 
noted symptomatology associated with the veteran's shoulder 
disability, including pain and tingling in the left arm, but 
no complaints or findings relative to the veteran's cervical 
neck were indicated.  X-ray studies conducted in July 1998 
revealed normal alignment with mild disk space narrowing.  
The diagnosis rendered was mild lower cervical spine 
degenerative changes.  

II. Pertinent Law and Regulations

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1999).  In the alternative, VA regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  Lay observations of symptomatology are pertinent to 
the development of a claim of service connection if 
corroborated by medical evidence.  See Rhodes v. Brown, 4 
Vet. App. 124, 126-127 (1993).

"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); see also Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  For a claim to be well grounded, there 
must be competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence.)  Epps v. Brown, 9 Vet. App. 
341, 343-44 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1999) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The nature of the veteran's issue determines the quality and 
quantity of evidence necessary to satisfy the statutory 
burden of establishing a well-grounded claim. Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  If the issue is one that 
involves medical etiology (such as the nexus between current 
disability and an inservice injury or disease), medical 
diagnosis, or medical causation, the veteran must offer 
competent medical evidence sufficient to support a plausible 
claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to an inservice injury or 
treatment.  See Espiritu v. Derwinski, 2 Vet. App. 494, 494 
(1992).

The Board notes that for the sole purpose of determining 
whether a case is well grounded, the corroborating evidence 
is presumed to be true.  King v. Brown, 5 Vet. App. 19, 21 
(1993).

Where a claim is not well grounded it is incomplete and no 
duty to assist attaches.  38 U.S.C.A. § 5103(a) (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  However, 
where a claimant puts the VA on notice of the existence of 
evidence which would make the claim well grounded, the VA is 
obliged under 38 U.S.C.A. § 5103(a) (West 1991), to advise 
the claimant of the evidence needed to complete his 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).

III.	Analysis

At the outset, the Board notes that this veteran has failed 
to establish well-grounded claims for cervical strain and low 
back disorder.  Overall, he has not submitted the requisite 
medical evidence to substantiate cervical neck or lower back 
disability coincident with his period of active service.  
While the veteran did experience and was treated for cervical 
neck pain and stiffness and lower back pain due to contusions 
during service, there are no clinical findings to 
substantiate residual back disability associated with his 
period of service.  Thus, in this regard, the veteran's claim 
fails.  See supra Caluza at 506.

With respect to cervical strain, the record reveals that the 
veteran was treated on several occasions during service.  
However, clinical tests in January 1992 revealed normal 
findings.  Furthermore, post-service records reveal 
symptomatology associated with the veteran's shoulder 
disability, but nothing related to the cervical neck appears 
until 1998, when the veteran was diagnosed with mild cervical 
spine problems due to degenerative changes.  The Board notes 
that there are no clinical data that suggest or tend to 
suggest that any post-service cervical disability is 
medically related in any way to the veteran's service. 

In sum, the veteran has not presented competent evidence of a 
medical nexus between his current disability and his period 
of service.  Epps v. Brown, 9 Vet. App. at 341, 343-44; 
Caluza v. Brown, 7 Vet. App. at 498, 506.  Further, he has 
not submitted competent evidence of a nexus between his 
present disability and any post-service symptomatology.  See 
supra Savage, 10 Vet. App. at 488, 495-97. 

With respect to the veteran's low back disorder, again, the 
veteran has not presented competent evidence of current 
disability coincident with this period of service.  During 
service, the record reveals one episode of complaints related 
to contusions of the lower back after a fall in August 1980.  
Thereafter, there is no medical evidence of symptomatology or 
diagnoses associated with a lower back disorder.  
Essentially, there is no current low back disability.  As 
noted above, absent present disability, there is no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. at 223, 225. 

ORDER

Service connection for neck and trapezius muscle strain is 
denied.

Service connection for a low back disorder is denied.


		
	John E. Ormond, Jr. 
	Veterans Law Judge
	Board of Veterans' Appeals



 

